  Case 19-11639             Doc 19         Filed 06/18/19 Entered 06/18/19 10:08:03                              Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: EUGENIO A GAMEZ                                              ) Case No. 19 B 11639
                                                                 )
                                                      Debtor     ) Chapter 13
                                                                 )
                                                                 ) Judge: JACQUELINE P COX


                                                    NOTICE OF MOTION



   EUGENIO A GAMEZ                                                                CUTLER & ASSOC
                                                                                  via Clerk's ECF noticing procedures
   300 DUNBAR CT
   STREAMWOOD, IL 60107

   Please take notice that on July 15, 2019 at 10:30 am my designee or I will appear before the Honorable
   Judge JACQUELINE P COX at 219 South Dearborn Courtroom 680, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL or by the methods indicated on June 18, 2019.



                                                                                    /s/ Tom Vaughn


                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On April 23, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend plan - 100% case; amend F - Best Buy/CBNA - need address and amend J - $1378 mortgage.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                    Respectfully submitted,
   TOM VAUGHN
   CHAPTER 13 TRUSTEE                                                               /s/ Tom Vaughn
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
